Name: Commission Implementing Regulation (EU) No 340/2014 of 1 April 2014 amending Regulation (EU) No 1272/2009 as regards certain rules on public intervention in respect of certain agriculturalÃ products, in accordance with Regulation (EU) No 1308/2013 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: economic policy;  trade policy;  distributive trades;  agricultural activity
 Date Published: nan

 2.4.2014 EN Official Journal of the European Union L 99/10 COMMISSION IMPLEMENTING REGULATION (EU) No 340/2014 of 1 April 2014 amending Regulation (EU) No 1272/2009 as regards certain rules on public intervention in respect of certain agricultural products, in accordance with Regulation (EU) No 1308/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (b), (c) and (o) of Article 20 thereof, Whereas: (1) Commission Regulation (EU) No 1272/2009 (2) laid down detailed rules to implement the mechanism of public intervention in respect of certain agricultural products as provided for in Council Regulation (EC) No 1234/2007 (3). Regulation (EC) No 1234/2007 has been repealed and replaced by Regulation (EU) No 1308/2013 as from 1 January 2014. (2) Chapter I of Title I of Part II of Regulation (EU) No 1308/2013 introduces a number of changes to the system of public intervention applicable from 1 January 2014. (3) In the cereals and rice sectors, the concept of intervention centres has been abolished and sorghum is deleted from the list of products eligible for public intervention. (4) In the milk and milk products sector, the buying-in of butter and skimmed milk powder will take place by means of a tendering system that is opened by the Commission once the fixed price quantities are reached. (5) In the beef sector, the determination of the maximum buying-in price will be based on the average market price in a Member State or region of a Member State. In addition, the former category A of male carcasses has been split into new category A and new category Z for carcasses of bovine animals and introduced in the classification set out in Annex IV to Regulation (EU) No 1308/2013; male animals in this category Z will be eligible for public intervention. (6) It is therefore appropriate to implement those changes by amending Commission Regulation (EU) No 1272/2009 accordingly. (7) Since the concept of intervention centres is abolished, Commission Regulations (EU) No 1125/2010 (4) and (EU) No 162/2011 (5) have become obsolete. For the sake of legal certainty, those Regulations should be repealed. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1272/2009 is amended as follows: (1) the title of Chapter I of Title I is replaced by the following: Scope, definition and approval of intervention storage places; (2) Article 2 is replaced by the following: Article 2 Intervention storage places 1. Intervention storage places (storage places) where products bought-in are stored shall be under the responsibility of the intervention agencies in accordance with this Regulation and Regulation (EC) No 884/2006, in particular with regard to matters of responsibility and controls, as provided for in Article 2 of that Regulation. 2. The intervention agencies shall ensure that the storage places fulfil at least the conditions laid down in Article 3 of this Regulation. The storage places for cereals and rice shall be subject to approval by the intervention agencies. 3. Information concerning the storage places for cereals and rice shall be updated and made available to the Member States and the public, in accordance with Article 55 of this Regulation.; (3) Article 3 is amended as follows: (a) the title is replaced by the following: Requirements for storage places; (b) point (a) of paragraph 1 is deleted; (c) the second subparagraph of paragraph 1 is replaced by the following: For the purposes of this paragraph, the minimum storage capacity  means a minimum capacity which may not be available permanently, but a readily achievable capacity during the period when buying-in might take place. The minimum storage capacity shall apply for all the cereals and varieties of rice to be bought in.; (4) in Article 8(1), point (a) is replaced by the following: (a) for common wheat, barley and maize: 80 tonnes;; (5) Article 10 is amended as follows: (a) in paragraph 1(a), point (iv) is replaced by the following: (iv) for cereals and rice, the approved storage place for which the offer or tender is made, at the lowest cost taking into account Article 29; this storage place shall not be the storage place where the product is held at the time of the offer or tender;; (b) in paragraph 2, the reference to Article 2(3) is replaced by Article 2(2); (6) Article 16 is amended as follows: (a) paragraph 2 is amended as follows: (i) point (a) is replaced by the following: (a) the tendering procedure for buying-in of common wheat, butter or skimmed milk powder for amounts in excess of the maximum quantity offered, respectively, of 3 million tonnes, 50 000 tonnes or 109 000 tonnes;; (ii) point (b) is deleted; (b) a new paragraph 2a is inserted: 2a. The Commission may open, without the assistance of the Committee referred to in Article 229(1) of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (6), the tendering procedure for buying-in beef by category and Member State, or region thereof, on the basis of the two most recent weekly market prices recorded, in accordance with Article 13(1)(c) of Regulation (EU) No 1308/2013. That tendering procedure may be closed by the Commission, in accordance with the same procedure, by category and Member State, or region thereof, on the basis of the most recent weekly market prices recorded. (6) OJ L 347, 20.12.2013, p. 671.;" (c) paragraph 5 is replaced by the following: 5. With regard to rice, the tendering procedure may be restricted to specific varieties or one or more types of paddy rice as defined in Part I, I.2 of Annex II to Regulation (EU) No 1308/2013 ( round grain rice , medium grain rice , long grain rice A  or long grain rice B ).; (7) in Article 21, paragraph 1 is replaced by the following: 1. For beef, tenders shall not be considered if the price offered is higher than the average market price recorded by category in each Member State or region thereof, converted into quality R3 using the coefficients set out in Part II of Annex III.; (8) in Article 26, paragraph 1 is replaced by the following: 1. If cereals or rice cannot be delivered to the storage place indicated by the offerer or tenderer, referred to in Article 10(1)(a)(iv), the intervention agency shall designate another storage place to which delivery must take place, at the lowest cost.; (9) in Article 31(2), the reference to Article (2)(3) is replaced by Article 2(2); (10) in Article 32(5), point (i) is deleted; (11) in Article 47(3), the terms ¦ in accordance with Parts IX, X and XI of Annex I are replaced by: ¦ in accordance with Parts IX and XI of Annex I; (12) Article 55 is amended as follows: (a) the title is replaced by the following: Intervention agencies and storage places for cereals and rice; (b) paragraph 1 is amended as follows: (i) point (b) is deleted; (ii) point (c) is replaced by the following: (c) the approved storage places; and; (c) paragraph 3 is replaced by the following: 3. The list of intervention agencies, the list of storage places and their updates shall be made available to the Member States and to the public by every appropriate means via the information systems put in place by the Commission, including publication on the internet.; (13) Annex I is amended in accordance with Part A of the Annex to this Regulation; (14) Annex III is amended in accordance with Part B of the Annex to this Regulation; (15) the list of Annexes is amended in accordance with Part C of the Annex to this Regulation. Article 2 Regulations (EU) No 1125/2010 and (EU) No 162/2011 are repealed. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1). (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Commission Regulation (EU) No 1125/2010 of 3 December 2010 determining the intervention centres for cereals and amending Regulation (EC) No 1173/2009 (OJ L 318, 4.12.2010, p. 10). (5) Commission Regulation (EU) No 162/2011 of 21 February 2011 determining the intervention centres for rice (OJ L 47, 22.2.2011, p. 11). ANNEX A. Annex I to Regulation (EU) No 1272/2009 is amended as follows: (1) In Part I, point (b) of the second paragraph is replaced by the following: (b) for barley and maize those set by Directive 2002/32/EC. (2) In Part II, the column headed Sorghum is deleted. (3) Part III is amended as follows: (a) In point 1.1, the third subparagraph is deleted. (b) Point 1.2 is amended as follows: (i) In the second subparagraph of (a), the words or sorghum are deleted. (ii) In the second subparagraph of (b), the words and sorghum are deleted. (iii) In the second subparagraph of (c), the words and sorghum are deleted. (iv) The second subparagraph of (d) is replaced by the following: Grains in which the germ is discoloured  does not apply to barley or maize. (v) In the second subparagraph of (e), the words and sorghum are deleted. (vi) Point (f) is replaced by the following: (f) Mottled grains For durum wheat, the definition of mottled grains  is that contained in standard EN 15587. Mottled grains  does not apply to common wheat, barley or maize. (c) In the second paragraph of point 1.3, the words and sorghum are deleted. (d) Point 1.4 is amended as follows: (i) In the second subparagraph of (a), the words and sorghum are deleted (ii) In the second subparagraph of (b), the words and sorghum are deleted. (iii) In the second subparagraph of (c), the words and sorghum are deleted. (iv) The second subparagraph of (f) is replaced by the following: Decayed grains  does not apply to barley or maize. (e) Point 2.5 is deleted. (4) Part IV is amended as follows: (a) In the second indent of point (a), the words and sorghum are deleted. (b) Point (c) is deleted. (5) Part V is amended as follows: (a) In the title, the words and sorghum are deleted. (b) Paragraph 1 is amended as follows: (i) In the first subparagraph, the words and 250 g in the case of sorghum are deleted. (ii) The fourth subparagraph is replaced by: Using a separator, separate the fraction retained by the sieve with slotted perforations of 1,0 mm to obtain a subsample of 100 to 200 g in the case of maize. Weigh this subsample. Spread it out in a thin layer on a table. Using tweezers or a spatula, extract the other cereals, grains damaged by pests, grains overheated during drying, sprouted grains, extraneous seeds, damaged grains, husks and impurities of animal origin. Then assess the state of the grain. (iii) In the fifth subparagraph, the words and 1,8 mm in diameter in the case of sorghum are deleted. (6) Part IX is amended as follows: (a) in the first column of Table I, the words and sorghum are deleted; (b) in the first column of Table II, the words and sorghum are deleted. (7) Part X is deleted. (8) Part XI is amended as follows: (a) In point (a), the words and sorghum are deleted. (b) In point (c), the words and sorghum are deleted. (c) In point (d), the words and sorghum are deleted. (d) Point (f) is replaced by: (f) where the percentage of miscellaneous impurities (Schwarzbesatz) exceeds 0,5 % for durum wheat and 1 % for common wheat, barley and maize, a reduction of EUR 0,1 shall be applied for each additional 0,1 percentage point; (e) Point (i) is deleted. B. Annex III to Regulation (EU) No 1272/2009 is amended as follows: (1) In Part I(1), points (a) and (b) are replaced by the following: (a) meat of uncastrated male animals aged from 12 months to less than 24 months (category A); (b) meat of castrated male animals aged from 12 months (category C); (c) meat of male animals aged from 8 months to less than 12 months (category Z). (2) Part V is replaced by the following: PART V Classification of products For the purpose of this Part, category Z refers only to male animals as described in paragraph 1(c) of Part I of this Annex. BELGIQUE/BELGIÃ  Carcasses, demi-carcasses: Hele dieren, halve dieren: CatÃ ©gorie A, classe U2/ Categorie A, klasse U2 CatÃ ©gorie A, classe U3/ Categorie A, klasse U3 CatÃ ©gorie A, classe R2/ Categorie A, klasse R2 CatÃ ©gorie A, classe R3/ Categorie A, klasse R3 CatÃ ©gorie Z, classe U2/ Categorie Z, klasse U2 CatÃ ©gorie Z, classe U3/ Categorie Z, klasse U3 CatÃ ©gorie Z, classe R2/ Categorie Z, klasse R2 CatÃ ©gorie Z, classe R3/ Categorie Z, klasse R3 Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ TÃÃ Ã ¿Ã ¾Ã ²Ã µ, Ã ¿Ã ¾Ã »Ã ¾Ã ²Ã ¸Ã ½Ã ºÃ ¸ Ã ÃÃ Ã ¿Ã ¾Ã ²Ã µ: Ã ºÃ °Ã Ã µÃ ³Ã ¾ÃÃ ¸Ã  Ã , Ã ºÃ »Ã °Ã  R2 Ã ºÃ °Ã Ã µÃ ³Ã ¾ÃÃ ¸Ã  Ã , Ã ºÃ »Ã °Ã  R3 Ã ºÃ °Ã Ã µÃ ³Ã ¾ÃÃ ¸Ã  Z, Ã ºÃ »Ã °Ã  R2 Ã ºÃ °Ã Ã µÃ ³Ã ¾ÃÃ ¸Ã  Z, Ã ºÃ »Ã °Ã  R3 Ã ESKÃ  REPUBLIKA JateÃ nÃ  upravenÃ ¡ tÃ la, pÃ ¯lky jateÃ nÃ  upravenÃ ½ch tÃ l: Kategorie A, tÃ Ã ­da R2 Kategorie A, tÃ Ã ­da R3 Kategorie Z, tÃ Ã ­da R2 Kategorie Z, tÃ Ã ­da R3 DANMARK Hele og halve kroppe: Kategori A, klasse R2 Kategori A, klasse R3 Kategori Z, klasse R2 Kategori Z, klasse R3 DEUTSCHLAND Ganze oder halbe TierkÃ ¶rper: Kategorie A, Klasse U2 Kategorie A, Klasse U3 Kategorie A, Klasse R2 Kategorie A, Klasse R3 Kategorie Z, Klasse U2 Kategorie Z, Klasse U3 Kategorie Z, Klasse R2 Kategorie Z, Klasse R3 EESTI RÃ ¼mbad, poolrÃ ¼mbad: Kategooria A, klass R2 Kategooria A, klass R3 Kategooria Z, klass R2 Kategooria Z, klass R3 EIRE/IRELAND Carcases, half-carcases: Category C, class U3 Category C, class U4 Category C, class R3 Category C, class R4 Category C, class O3 Ã Ã Ã Ã Ã Ã  Ã Ã »Ã Ã ºÃ »Ã ·Ã Ã ± Ã ® Ã ¼Ã ¹Ã Ã ¬ Ã Ã Ã ¬Ã ³Ã ¹Ã ±: Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Z, Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Z, Ã ºÃ »Ã ¬Ã Ã · R3 ESPAÃ A Canales o semicanales: CategorÃ ­a A, clase U2 CategorÃ ­a A, clase U3 CategorÃ ­a A, clase R2 CategorÃ ­a A, clase R3 CategorÃ ­a Z, clase U2 CategorÃ ­a Z, clase U3 CategorÃ ­a Z, clase R2 CategorÃ ­a Z, clase R3 FRANCE Carcasses, demi-carcasses: CatÃ ©gorie A, classe U2 CatÃ ©gorie A, classe U3 CatÃ ©gorie A, classe R2 CatÃ ©gorie A, classe R3 CatÃ ©gorie Z, classe U2 CatÃ ©gorie Z, classe U3 CatÃ ©gorie Z, classe R2 CatÃ ©gorie Z, classe R3 CatÃ ©gorie C, classe U2 CatÃ ©gorie C, classe U3 CatÃ ©gorie C, classe U4 CatÃ ©gorie C, classe R3 CatÃ ©gorie C, classe R4 CatÃ ©gorie C, classe O3 HRVATSKA Trupovi, polovice Kategorija A, klasa U2 Kategorija A, klasa U3 Kategorija A, klasa R2 Kategorija A, klasa R3 Kategorija Z, klasa U2 Kategorija Z, klasa U3 Kategorija Z, klasa R2 Kategorija Z, klasa R3 ITALIA Carcasse e mezzene: Categoria A, classe U2 Categoria A, classe U3 Categoria A, classe R2 Categoria A, classe R3 Categoria Z, classe U2 Categoria Z, classe U3 Categoria Z, classe R2 Categoria Z, classe R3 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã Ã »Ã Ã ºÃ »Ã ·Ã Ã ± Ã ® Ã ¼Ã ¹Ã Ã ¬ Ã Ã Ã ¬Ã ³Ã ¹Ã ±: Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A, Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Z, Ã ºÃ »Ã ¬Ã Ã · R2 LATVIJA LiemeÃ i, pusliemeÃ i: A kategorija, R2 klase A kategorija, R3 klase Z kategorija, R2 klase Z kategorija, R3 klase LIETUVA Skerdenos ir skerdenÃ ³ pusÃ s: A kategorija, R2 klasÃ  A kategorija, R3 klasÃ  Z kategorija, R2 klasÃ  Z kategorija, R3 klasÃ  LUXEMBOURG Carcasses, demi-carcasses: CatÃ ©gorie A, classe U2 CatÃ ©gorie A, classe U3 CatÃ ©gorie A, classe R2 CatÃ ©gorie A, classe R3 MAGYARORSZÃ G HasÃ ­tott test vagy hasÃ ­tott fÃ ©ltest: A kategÃ ³ria, R2 osztÃ ¡ly A kategÃ ³ria, R3 osztÃ ¡ly Z kategÃ ³ria, R2 osztÃ ¡ly Z kategÃ ³ria, R3 osztÃ ¡ly MALTA Karkassi u nofs karkassi: Kategorija A, klassi R3 Kategorija Z, klassi R3 NEDERLAND Hele dieren, halve dieren: Categorie A, klasse R2 Categorie A, klasse R3 Categorie Z, klasse R2 Categorie Z, klasse R3 Ã STERREICH Ganze oder halbe TierkÃ ¶rper: Kategorie A, Klasse U2 Kategorie A, Klasse U3 Kategorie A, Klasse R2 Kategorie A, Klasse R3 Kategorie Z, Klasse U2 Kategorie Z, Klasse U3 Kategorie Z, Klasse R2 Kategorie Z, Klasse R3 POLSKA Tusze, pÃ ³Ã tusze: Kategoria A, klasa R2 Kategoria A, klasa R3 Kategoria Z, klasa R2 Kategoria Z, klasa R3 PORTUGAL CarcaÃ §as ou meias-carcaÃ §as Categoria A, classe U2 Categoria A, classe U3 Categoria A, classe R2 Categoria A, classe R3 Categoria Z, classe U2 Categoria Z, classe U3 Categoria Z, classe R2 Categoria Z, classe R3 ROMÃ NIA Carcase, jumÃ tÃ Ã i de carcase categoria A, clasa R2 categoria A, clasa R3 categoria Z, clasa R2 categoria Z, clasa R3 SLOVENIJA Trupi, polovice trupov: Kategorija A, razred R2 Kategorija A, razred R3 Kategorija Z, razred R2 Kategorija Z, razred R3 SLOVENSKO JatoÃ nÃ © telÃ ¡, jatoÃ nÃ © poloviÃ ky: kategÃ ³ria A, akostnÃ ¡ trieda R2 kategÃ ³ria A, akostnÃ ¡ trieda R3 kategÃ ³ria Z, akostnÃ ¡ trieda R2 kategÃ ³ria Z, akostnÃ ¡ trieda R3 SUOMI/FINLAND Ruhot, puoliruhot/Slaktkroppar, halva slaktkroppar: Kategoria A, luokka R2/Kategori A, klass R2 Kategoria A, luokka R3/Kategori A, klass R3 Kategoria Z, luokka R2/Kategori Z, klass R2 Kategoria Z, luokka R3/Kategori Z, klass R3 SVERIGE Slaktkroppar, halva slaktkroppar: Kategori A, klass R2 Kategori A, klass R3 Kategori Z, klass R2 Kategori Z, klass R3 UNITED KINGDOM I. Great Britain Carcases, half-carcases:  Category C, class U3  Category C, class U4  Category C, class R3  Category C, class R4 II. Northern Ireland Carcases, half-carcases:  Category C, class U3  Category C, class U4  Category C, class R3  Category C, class R4  Category C, class O3 C. The List of Annexes to Regulation (EU) No 1272/2009 is amended as follows: (1) Part V of Annex I is replaced by the following: Reference method for determining matter other than basic cereals of unimpaired quality in the case of maize (2) Part X of Annex I is deleted.